Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 
Status of the Claims and Withdrawn Rejections of Canceled Claims
	Claims 2, 3, and 22 have been newly canceled, with claims 4 and 5 having been canceled previously.  No new claims were added.  Accordingly, claims 1, 6-21, 23, and 24 are pending and under current examination.
	All rejections of claims 2, 3, and 22 are withdrawn in view of Applicant’s cancelation of these claims.
Response to Arguments, 35 U.S.C. 112(a)
	Regarding the rejections under 35 U.S.C. 112(a) for lack of written description, Applicant presents several arguments that the terms recited in the claims are described insufficient detail for demonstrating possession of the invention.
As to the term “vasoconstrictor”, Applicant argues that paragraphs [0073]-[0076] of the specification as filed describe these agents and name examples.  Applicant notes that claim 1 has been amended to recite “vasoconstrictor drug”.  On page 6 of Remarks, Applicant describes that one of ordinary skill in the art understands that any vasoconstrictor that can carry out the functional role of being a vasoconstrictor can be used in this component of the claim.  This argument is not persuasive since it is unclear what feature is responsible for making a drug or agent function as a vasoconstrictor.  Is there a core chemical structure responsible for this functionality, for instance?  Examples or limitations are not imported from the specification into the claim, and it is not apparent that Applicant possessed a reasonable representation of the scope of the claim with regard to this component.
As to the term “proteinase inhibitor”, Applicant argues that the specification as filed describes that “protease inhibitors can function as a contravenom drug” and cites Matsui incorporated by reference.  Applicant notes that in Matsui incorporated by reference certain residues and features are inhibited by common serine protease inhibitors such as DFP and PMSF.  Applicant concludes that thus one of ordinary skill would have readily understood that known protease inhibitors ”could be used to inhibit venom proteases such as serine proteinases” (see sentence at top of page 7 of Remarks).  In reply, what is claimed is a specified list of contravenom agents, however what is described is noted to be limited to certain inhibitors as in Matsui and particular venom proteases as in the specification as filed.  What type of protease inhibitor? What type of venom?  What chemical core structure or known class of compounds would serve the function of inhibiting protease and under what conditions?  Further, Applicant asserts that “thus, the person having ordinary skill in the art understands that any vasoconstrictor that can carry out these functional roles can be used in the presently claimed tumescent contravenom solution”, however the specification does not define what components meet the very broad claim or for instance what structure is required to function as a vasoconstrictor drug; the requisite functional properties in claim [073] of the specification as filed further do not appear to be met by a particular agent or class of agents readily apparent.
As to the “metalloproteinase chelating agents”, Applicant argues that the Matsui incorporated by reference teaching discusses these components with regard to zinc chelation.  Applicant has also stated that at paragraph [0041] of the specification as filed that all metalloproteinases are zinc-dependent enzymes with highly similar zinc binding environments.  Applicant then concludes that one would have recognized that Applicant therefore was in possession of the claimed subject matter.  In reply, this argument is not persuasive because while metalloproteinase chelating agents may have similar properties with regard to zinc binding properties where all may be zinc metalloproteinases with a Zn^(2+)-binding motif, the claim language at hand does not speak of zinc-chelating properties, but rather identifies the claimed chelating agents by their metalloproteinase function (not structure).  As such, a more limited definition such as a specific class of metalloproteinases which have for instance the zinc binding motif referenced or other properties will not be read into the relatively broad claim because to import limitations from the specification into the claim is improper.  Please see MPEP 2111.01(II).  For clarification, it is the examiner’s position that Applicant’s argument is limited essentially to “zinc metalloproteinase chelating agents” or similar and not the relatively broad “metalloproteinase chelating agents” recited in the claim.  While Applicant may be his own lexicographer with regard to a claim term, to define a term more narrowly than its generic name states appears contrary to its plain meaning.  It is the examiner’s position that Applicant has not described the claimed “metalloprotease chelating agent” with sufficient specificity and that Applicant is arguing a much narrower functional definition (based on Zinc-chelating properties) than is reasonable or supported.  If Applicant meant to say “zinc-metalloprotinease inhibitors”, why not claim that?
As to the “phospholipase A2 inhibitors”, Applicant notes Marcussi to be incorporated by reference to teach phospholipases A2 to be commonly found in snake venoms and that numerous natural and artificial inhibitors act on PLA2s through different mechanisms as generally described in the specification also.  Specifically, the specification details that PLA2 inhibitors varespladib and varespladib sodium are effective against snake venoms.  Applicant concludes that one would have recognized that Applicant was in possession of the claimed subject matter relating to the use of PLA2 inhibitors to inhibit venom phospholipases A2.  In reply, Applicant’s argument has been considered, but the argument that a single compound varespladib and its sodium salt as contravenoms reasonably represent an entire class of PLA2 inhibitors based on the functional property of inhibiting snake venom is not persuasive since the structural and or functional property associated with the argued benefit is not established.  A phospholipase A2 (PLA2) inhibitor is defined as a drug used to treat conditions associated with excess platelet production and or aggregation. It is not a reasonable to conclude that because Applicant described varespladib and its sodium salt to function for the desired snake contravenom effect that Applicant also reasonably described the class of compounds, phospholipase A2 inhibitors claimed.  For instance, would ibuprofen be included?  Would lidocaine which is often recognized as a local anesthetic?  Would vancomycin which is often recognized as an antibiotic?
Regarding “cellular receptor site blockers”, Applicant argues that the specification as filed describes this term in a narrower way with its description of “a cellular receptor site blocker that blocks interaction of a venom protein with integrins” and then discusses how viper venoms in particular contain antagonists of integrins structurally classified as disintegrins and C-type lectin proteins (CLP).  Applicant concludes in the specification as filed at paragraph [0051] that cellular receptor site blockers that block interaction of venom proteins with integrans may be used as contravenoms.  As written and as described in the specification as filed, it appears that Applicant is describing this “cellular receptor site blocker” by what it does rather than what it is and not indicating what chemical compounds or structural components are central to the claimed “cellular receptor site blocker” component.  As such, Applicant appears to be claiming a much broader class of compounds which are unidentified by their structure and, moreover, only discussed in the specification as filed in regard to viper venoms to which the claims are not currently limited.  Applicant is arguing limitations not claimed.
Applicant argues that none of the cited references provides a basis for a contravenom solution having an acidic pH in the range of 3.8 to 5.0 as claimed.  Applicant asserts that the claimed tumescent contravenom solution has a long-term stability that is not achieved in the prior art and that Cherif Zahar teaches alkaline liquids.  Applicant hypothesizes that vasoconstrictor activity would decay over time under basic conditions to produce dangerous outcomes (see page 10 of Remarks).  Applicant is arguing a limitation not claimed.  The contravenom solution is not claimed to be limited to this pH range, only a component of the total solution is.  The prior art includes the requisite claimed components as well as the additional physiological buffer which would have allowed for the inclusion of an acidic crystalloid solution component as claimed.
Maintained Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to "a vasoconstrictor", "a contra venom agent", "a protease inhibitor", "a metalloproteinase chelating agent", "a phospholipase A2 inhibitor", and "a cellular receptor site blocker", "a platelet activator", and a “hyaluronidase inhibitor”. The instant specification discloses a few compounds within the scope of what is claimed.  However, in the absence of understanding the compounds used, the artisan would not have accepted that applicant was in possession of the claimed composition. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989).
("The description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.")- Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of Califormia v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of Califormia v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If 
The genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The Guidelines for Examination of Patent Applications Under 35 USC 112, first, "Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (i.e. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure. The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rdparagraph). In the instant case the claimed scope is extremely broad with a variety of distinct variables encompass essentially countless compounds. A correlation between structure and function, for instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. It is the examiner's position that substantial structural variation exists in the genus/subgenus embraced by the instant claims and the disclosure of species supporting genus is limited to compounds reduced to practice, which their scope is not commensurate in scope with the genus/subgenus as claimed herein. Furthermore, common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments, 35 U.S.C. 112(a) New Matter
	Applicant did not address the rejection of previous claims 1-3 and 6-24 under 35 U.S.C. 112(a) for new matter.  The rejections are modified as necessitated by amendment, detailed below.

Maintained Grounds of Rejection, Modified to Address Claim Amendments filed 7/26/2022
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite the inclusion of a hyaluronidase inhibitor, however the specification as filed does not recite the inclusion of this component or what chemical compounds are included or excluded by this terminology.  No examples of what constitutes a hyaluronidase inhibitor are given, and accordingly this recitation constitutes new matter.  All claims depending from or including all limitations of a rejected base claim are also rejected.
Furthermore, claims 1 and 23 recite a pH being acidic or in the range of 3.8 to 5.0 with regard to the physiological crystalloid solution component, however it is noted that the specification as filed discloses that the tumescent contravenom solutions may be manufactured with a moderately acidic pH of 3.8 to 5.0 but that then the solution is neutralized prior to subcutaneous use, moreover the specification as filed describes the contravenom solution having this pH, however what is claimed constitutes new matter since only the crystalloid solution which is a component of the claimed tumescent contravenom solution is claimed to have the aforementioned acidic pH. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites a limitation already recited in claim 1 from which it depends, however it does not further limit claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments, 35 U.S.C. 103(a)
	Applicant argues that claim 1 has been amended to recite that the physiological crystalloid solution has been adjusted to an acidic pH and that none of the cited references teach a contravenom solution having an acidic pH.  In reply, this argument is not persuasive because Applicant is arguing a limitation not claimed.  The contravenom solution is not claimed to be adjusted to an acidic pH as argued.  The physiological crystalloid solution, a component within a total contravenom solution, is what is claimed to be adjusted to an acidic pH.  It is noted that the prior art references teach the inclusion of a buffer solution which would be present to provide physiological qualities of the total product to counteract for instance acidic components. This feature appears to be a product-by-process limitation since it is recited within a product claim, and the total or final product claimed appears indistinguishable from the product in the prior art useful for the very same purpose and wherein the prior art teaches a final physiological pH buffer.  It is noted that Ringer’s lactate solution has a pH of 6.5.

Maintained Grounds of Rejection, Modified to Address Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 6-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cherif (US 2013/0289470) in view of Butterwick et al. (“Lidocaine levels during the first two hours…”, provided in IDS dated 9/3/2020) and further in view of Metz et al. (WO 2007/149343), Toogood (“Beta-blocker therapy and the risk of anaphylaxis”, provided in IDS dated 9/3/2020), Klein (US 8,105,310), and  Ratanabanangkoon et al., “Hyaluronidase inhibitors (sodium cromoglycate and sodium auro-thiomalate) reduce the local tissue damage and prolong the survival time of mice injected with Naja kaouthia and Calloselasma rhodostoma venoms”, Toxicon, 42 (2003), 635-646, (hereafter “Ratanabanangkoon”).  It is noted that the first cited reference, “Cherif”, previously was cited and referenced as “Cheri”; the “Cheri” nomenclature is named in the rejection below for the sake of consistency; these names refer to the same document.
The claims are drawn to a tumescent contra venom solution comprising a vasoconstrictor drug, a physiological crystalloid solution adjusted to an acidic pH, a contravenom agent selected from the group consisted of those listed in the claim, and a hyaluronidase inhibitor, as further specified in the claims.  As to claim 23, please see rejection under 35 U.S.C. 112, outlined above.
Cheri teaches a composition stored in a kit for the treatment of envenomation comprising a vasoconstrictor and a local anesthetic. See the abstract. The use of vasoconstrictors, such as adrenaline is taught in Para [0024] and [0025]. The use of local anesthetic comprising xylocaine (lidocaine). Novocain and macaine is taught in claim 3. Cheri differs from the claimed invention in teaching the addition of a contra venom agent, a beta-adrenergic blocker, the concentration of lidocaine and a physiological crystalloid solution. 
Butterwick et al. teaches a tumescent anesthesia using lidocaine at the concentration of 0.05%-0.1%, which equals to 0.5 mg/ml (limitation of claim 12). Butterwick makes clear that lidocaine has been previously used within the claimed range concentration to induce anesthesia. 
Metz et al. teaches the use of protease for cleaving venom and it is used for treating snake bites, bee stings and spider bites. See the abstract and page 4, lines 1-25 (limitation of claim 24, for instance). 
Klein teaches the combination of epinephrine and a local anesthetic and other drugs in a crystalloid solution, which is physiological saline and lactated ringer solution which has an acidic pH, which may encompass a component having the acidic pH range instantly claimed.  See page 1, lines 45-65. The use of a needle or cannula for administration and injection is taught in the claims (limitation of claims 20; limitations of claim 21 are considered met since a product and its properties are inseparable).  The subcutaneous administration is taught in column 8, lines 21-23. 
Toogood teaches the use of beta-blockers in treating insect stings. See page 9S0. 
It would have been obvious to a person skilled in the art to incorporate a contra venom and a beta-blocker into the composition of Cheri, motivated by the teachings of Toogood and Klein, which teach the use of a beta-blocker for the treatment of insect bites and the combination of epinephrine and a local anesthetic in a crystalloid solution of lactated ringer solution. The concentration of lidocaine is taught by Butter wick et al. The relied upon references in combination make clear that all the claimed elements have been previously used in a composition for the treatment of insect bites. To combine ingredients being used individually for the same purpose is merely the additive effect of each individual components. Applicant's attention is drawn to In re Kerkhoven, 205 USPQ1069 (C.C.P.A.) where it states "It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, claims that require no more than mixing together of two conventional spray-dried detergents set forth prima facie obvious subject matter”. In the instant case the combination of components being used for the treatment of insect bites is merely the additive effect of each individual component in the absence of evidence to the contrary. The intended dilution of contravenom is considered to be within the skill of the artisan in the absence of evidence to the contrary (limitations of claims 14).  The determination of period for administration after the bite is also considered to be within the skill of the artisan (claims 16-19).  
The aforementioned references, all previously presented in combination, do not specify the inclusion of a hyaluronidase inhibitor.  Ratanabanangkoon cures this deficiency.  Ratanabanangkoon teaches hyaluronidase inhibitors to reduce tissue damage and prolong survival time of mice mammals injected with toxic venoms (see abstract, in particular).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a hyaluronidase inhibitor as suggested by Ratanabanangkoon to the formulations and methods of Chein, Butterwick, Metz, Klein, and Toogood, with a reasonable expectation of success.  One would have been motivated to do so specifically to reduce local tissue damage upon exposure to venom as taught by Ratanabanangkoon and one reasonably would have expected at least additive benefits upon the addition of this component as the logical formation of a third composition from the combination of two known compositions each taught by the prior art to be useful for the very same purpose of treating toxic or venomous tissue harm.
Further regarding claims 1 and 23, Klein teaches a crystalloid solution such as physiologic saline (see column 2, line 9), and Metz teaches that pharmaceutically acceptable auxiliary substances to approximate physiological conditions such as pH adjusting and buffering agents may be included, and further regarding claim 24, Metz also provides a nexus between snake bite venom and stinging insects and microbial toxins and treatments thereof for instance (see page 11 of 58, lines 11-12 and 16-20; Metz page 19 in particular).  Accordingly, one would have been motivated to adjust the pH of formulation components in order to achieve stability characteristics optimized for the end product as well as to adjust the pH of the final product so as to achieve physiological efficacy, comfort, and compatibility in accordance with the suggestions in the prior art and ordinary optimization.

V.  Double Patenting
Applicant’s delineation of copending applications 16/700,740, 17/765,506, 17/675,540, and 17/666,216 is noted.  In regard to each of these sets of claims, a test for two-way distinctness between each claim set at hand and the instant claim set demonstrates that each requires a component not required by the other.  As such, at this time, the examiner presents no new double patenting rejections.  The terminal disclaimer filed 1/4/2022 in the instant application is noted.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617